Dear Mr. Kuss:
In response to  your recent inquiry, nothing in the dual officeholding laws, R.S. 42:61, et seq., prevents you from holding a full-time teaching position at Delgado Community College in New Orleans, while holding a part-time position as instructor at the University of New Orleans. Of concern would be R.S. 42:63(E)1 prohibiting one from holding two full-time positions of public employment. The prohibition is inapplicable as one of your positions is held on a part-time basis. See R.S. 42:62(4) and (5).2
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY:_______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:63(E) states:
E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
2 R.S. 42:62(4) and (5) provides
(4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.